             Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 1 of 68



Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Spencer Wolgang (SW 2389)
swolgang@ipcounselors.com
Mary Kate Brennan (MB 5595)
mbrennan@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiff
Mattel, Inc.

                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


 MATTEL, INC.,
                                                   CIVIL ACTION No. ___
 Plaintiff

 v.

 276470, 2011TOYELITE, 8OOK, 99BOWEN,
 ARCADEWORLD15, BABYTOYGIFT, BEST-
 ANIME-TOYS, BEST-DEAL-365,                             COMPLAINT
 BIYUNLIN2016, BUYMARKET,
 BUYMARKET_DE, CHUNNN_85,
 CONNIE_MONICA, COOCARHOT,                           Jury Trial Requested
 COSPLAY-MALL, DREAMWORLD-0624,
 FLYINGTECHV, FREDERICKWONG2000,                    FILED UNDER SEAL
 FUNFUNTOYCLUB, GARDENMALL,
 GOKSO9, GOOD_DEAL1688, GUANGJI203,
 HAVENSO, HELLOSWORD,
 HOMEPAGE2009, HUGEPOWER,
 JASONSTOYSS, JUDYPHIL0408,
 KITTY_CHEN132, KONGFAN12, K-
 STORE2015, LA56168616, LEMON-
 BEST2012, MYHONEYPET007,
 NICEFUTURE21068, NIHONGINT,
 OBD_KEEP_YOUR_MOTOR_RUNNING,
 OK_BUY_SMILE, REPLYSTORES2015,
         Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 2 of 68



SHENGQUZHAN_0, SHINEWORKS606,
SLEBOTOY, SUNNZHO_5, SUPER.CZP,
SUPERPATCH, TINGTING2016,
VICTORY.V.V, WAP198702, WARMSUN07,
WENDINGOK, WHRNIUNIU.520,
XHENG513, XIANNOW, XINTEGROUP-US,
YI0133, YIYIMYLOVE, ZHHF369,
ZHOUXIAOLIN2010 and ZYCQH0419-8,

Defendants
              Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 3 of 68



       Plaintiff Mattel, Inc. (“Mattel” or “Plaintiff”), by and through its undersigned counsel, alleges

as follows:


                                    NATURE OF THE ACTION

          This action involves claims for trademark infringement of Plaintiff’s federally registered

trademarks in violation of § 32 of the Federal Trademark (Lanham) Act, 15 U.S.C. §§ 1051 et seq.;

counterfeiting of Plaintiff’s federally registered trademarks in violation of 15 U.S.C. §§ 1114(1)(a)-

(b), 1116(d) and 1117(b)-(c); false designation of origin, passing off and unfair competition in

violation of Section 43(a) of the Trademark Act of 1946, as amended (15 U.S.C. §1125(a)); copyright

infringement of Plaintiff’s federally registered copyrights in violation of the Copyright Act of 1976,

17 U.S.C. §§ 101 et seq. and related state and common law claims (the “Action”), arising from

Defendants 276470, 2011toyelite, 8ook, 99bowen, arcadeworld15, babytoygift, best-anime-toys,

best-deal-365, biyunlin2016, buymarket, buymarket_de, chunnn_85, connie_monica, coocarhot,

cosplay-mall, dreamworld-0624, flyingtechv, frederickwong2000, funfuntoyclub, gardenmall,

gokso9, Good_Deal1688, guangji203, havenso, hellosword, homepage2009, hugepower, jasonstoyss,

judyphil0408,     kitty_chen132,      kongfan12,        k-store2015,   la56168616,      lemon-best2012,

myhoneypet007, nicefuture21068, nihongint, obd_keep_your_motor_running, ok_buy_smile,

replystores2015, shengquzhan_0, shineworks606, slebotoy, sunnzho_5, super.czp, superpatch,

tingting2016, victory.v.v, wap198702, warmsun07, wendingok, whrniuniu.520, xheng513, xiannow,

xintegroup-us, yi0133, yiyimylove, zhhf369, zhouxiaolin2010 and zycqh0419-8 (hereinafter

collectively referred to as “Defendants” or individually as “Defendant”) infringement of the Thomas

& Friends Marks (as defined infra) and Thomas & Friends Works (as defined infra), including,

without limitation, by manufacturing, importing, exporting, advertising, marketing, promoting,

distributing, displaying, offering for sale and/or selling unlicensed, counterfeit and infringing versions



                                                    3
              Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 4 of 68



of Plaintiff’s Thomas & Friends Products (as defined infra).

                                   JURISDICTION AND VENUE

         1.       This Court has federal subject matter jurisdiction over the claims asserted in this

 Action pursuant to 28 U.S.C. §§ 1331 and 1338(a), as well as pursuant to 15 U.S.C. § 1121 as an

 action arising out of violations of the Lanham Act, 15 U.S.C. §§ 1051 et seq. and the Copyright

 Act, 17 U.S.C. §§ 101 et seq.; pursuant to 28 U.S.C. §1338(b) as an action arising out of claims

 for false designation of origin and unfair competition and pursuant to 28 U.S.C. § 1332, as there is

 diversity between the parties and the matter in controversy exceeds, exclusive of interests and

 costs, the sum of seventy-five thousand dollars. This Court has supplemental jurisdiction pursuant

 to 28 U.S.C. §§1367(a), as the claims asserted thereunder are so closely related to the federal

 claims brought in this Action as to form part of the same case or controversy.

         2.       Personal jurisdiction exists over Defendants in this judicial district pursuant to

 N.Y.C.P.L.R. § 302(a)(1) and N.Y.C.P.L.R. § 302(a)(3), or in the alternative, Federal Rule of Civil

 Procedure 4(k), because, upon information and belief, Defendants regularly conduct, transact

 and/or solicit business in New York and in this judicial district, and/or derive substantial revenue

 from their business transactions in New York and in this judicial district and/or otherwise avail

 themselves of the privileges and protections of the laws of the State of New York such that this

 Court's assertion of jurisdiction over Defendants does not offend traditional notions of fair play

 and due process, and/or Defendants’ illegal counterfeiting and infringing actions caused injury to

 Plaintiff in New York and in this judicial district such that Defendants should reasonably expect

 such actions to have consequences in New York and in this judicial district, for example:

               a. Upon information and belief, Defendants were and/or are systematically directing

                  and/or targeting their business activities at consumers in the U.S., including New




                                                  4
Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 5 of 68



    York, through accounts with online marketplace platforms such as eBay (as defined

    infra) as well as any and all as yet undiscovered accounts with additional online

    marketplace platforms held by or associated with Defendants, their respective

    officers, employees, agents, servants and all persons in active concert or

    participation with any of them (“User Accounts”), through which consumers in the

    U.S., including New York, can view one or more of Defendants’ Merchant

    Storefronts (as defined infra) that each Defendant operates, uses to communicate

    with Defendants regarding their listings for Counterfeit Products (as defined infra)

    and to place orders for, receive invoices for and purchase Counterfeit Products for

    delivery in the U.S., including New York, as a means for establishing regular

    business with the U.S., including New York.

 b. Upon information and belief, Defendants are sophisticated sellers, each operating

    one or more commercial businesses using their respective User Accounts through

    which Defendants, their respective officers, employees, agents, servants and all

    persons in active concert of participation with any of them, operate storefronts to

    manufacture, import, export, advertise, market, promote, distribute, offer for sale

    and/or otherwise deal in products, including the Counterfeit Products, which are

    held by or associated with Defendants, their respective officers, employees, agents,

    servants and all persons in active concert or participation with any of them

    (“Merchant Storefront(s)”) in wholesale quantities at significantly below-market

    prices to consumers worldwide, including to those in the U.S., and specifically New

    York.

 c. Upon information and belief, all Defendants accept payment in U.S. Dollars and




                                     5
            Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 6 of 68



                offer shipping to the U.S., including to New York and specifically to the New York

                Address (as defined infra).

             d. Upon information and belief, Defendants have transacted business with consumers

                located in the U.S., including New York, for the sale and shipment of Counterfeit

                Products.

             e. Upon information and belief, Defendants are aware of Plaintiff, its Thomas &

                Friends Products, Thomas & Friends Marks and Thomas & Friends Works, and are

                aware that their illegal counterfeiting and infringing actions alleged herein are

                likely to cause injury to Plaintiff in the U.S. and specifically, in New York and this

                judicial district, as Plaintiff conducts business in New York.

       3.       Venue is proper, inter alia, pursuant to 28 U.S.C. § 1391 because, upon information

and belief, Defendants conduct, transact and/or solicit business in this judicial district.


                                           THE PARTIES

       4.       Plaintiff Mattel, Inc. is a California corporation, having a principal place of business

 at 333 Continental Boulevard, TWR 15-1, El Segundo, CA 90245.

       5.       Upon information and belief, Defendants are merchants on the eBay.com online

 marketplace platform, which, upon information and belief, is owned and operated by eBay Inc.,

 a Delaware corporation with a principal place of business at 2025 Hamilton Avenue, San Jose,

 California 95125, through which Defendants offer for sale and/or sell Counterfeit Products.

                                 GENERAL ALLEGATIONS

                     Plaintiff and Its Well-Known Thomas & Friends Products

       6.       Plaintiff, through its family of companies, is a leading designer, developer,

marketer, manufacturer and distributor of well-known children’s toys and games (“Mattel


                                                  6
                Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 7 of 68



    Products”) under its iconic brands, including, but not limited to: Barbie, Thomas & Friends, Hot

    Wheels, American Girl and Fisher-Price (“Mattel Brands”).

           7.       Plaintiff sells its Mattel Products worldwide through major retailers, quality toy

    stores and online marketplaces.

           8.       One of Mattel’s most popular and successful brands is Thomas and Friends, which

    features the main character Thomas the Tank Engine as a blue, cheery, anthropomorphic steam

    engine (“Thomas the Tank Engine”).

           9.       Thomas the Tank Engine was originally part of a children’s book series and lives

    on the fictional island of Sodor and aspires to be a “Really Useful Engine,” which is the highest

    praise possible for trains that are part of the Sodor Railway. Thomas the Tank Engine encourages

    his fellow trains to be the best they can be, and imparts lessons about friendship, altruism and

    perseverance.

           10.      Thomas the Tank Engine and the other train characters soon became an award-

    winning hit around the world, launching a television spin-off series, Thomas & Friends, and a vast

    range of commercial products, including trains and tracks, games, puzzles and books (“Thomas &

    Friends Products”).

           11.      Thomas the Tank Engine has become so popular, that in 2009, the Independent

    listed Thomas the Tank Engine as one of the 100 people that make Britain a happier place – one

    of only two entries that were not actual human beings. 1

           12.      Thomas the Tank Engine’s global popularity and reach to children, and his unique

    focus on empathy, collaboration and friendship, beginning in September 2018, the United Nations

    and Mattel launched a two-year collaboration to introduce six (6) of the United Nations’ seventeen


1
 Sudarshan Abrol, The Happy List 2009 – the 100, THE INDEPENDENT (April 19, 2009),
https://www.independent.co.uk/news/uk/this-britain/the-ios-happy-list-2009-the-100-1671055.html.



                                                         7
             Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 8 of 68



  (17) Sustainable Development Goals to preschool audiences through Mattel’s Thomas & Friends

  Brand. 2

           13.     The Thomas & Friends Products global retail sales have totaled approximately $1

  billion,3 and as of December 2017, more than 37 million Thomas & Friends Product engines have

  been sold (more than one for every second of the year).

           14.     While Mattel has gained significant common law trademark and other rights in its

  Thomas & Friends Products, through use, advertising, and promotion, Mattel and its predecessors

  in interest have also protected these valuable rights by obtaining federal trademark registrations.

           15.     For example, Mattel, through its wholly-owned subsidiary Gullane (Thomas)

  Limited, is the owner and/or licensee of U.S. Trademark Reg. No. 3,799,968 for




                           for a variety of goods in Classes 9, 16, 24, 25 and 28, U.S. Reg. No.

  3,085,762 for “THOMAS & FRIENDS” for a variety of goods in Classes 9, 16, 25, 28 and 41,

  U.S. Trademark Reg. No. 3,500,987 for “THOMAS & FRIENDS” for a variety of goods in Classes

  3, 11, 14 and 24 and U.S. Trademark Reg. No. 3,531,151 for “THOMAS & FRIENDS” for a

  variety of goods in Classes 18, 20, 21 and 29 (collectively, the “Thomas & Friends Marks”). True

  and correct copies of the registration certificates for the Thomas & Friends Marks are attached

  hereto as Exhibit A and incorporated herein by reference

           16.     The Thomas & Friends Marks are currently in use in commerce in connection with



2
  UNITED NATIONS, THOMAS & FRIENDS LAUNCH SDG COLLABORATION, Sept. 7, 2018, available at
https://www.un.org/sustainabledevelopment/blog/2018/09/united-nations-thomas-friends-launch-sdg-collaboration/.
3
  See Brookes Barnes, Thomas the Tank Engine to Receive a Multimillion-Dollar Sheen, THE NEW YORK TIMES (Dec. 30,
2012), available at https://www.nytimes.com/2012/12/31/business/media/mattel-to-give-thomas-the-tank-engine-a-
multimillion-dollar-sheen.html?_r=0.




                                                       8
          Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 9 of 68



the Thomas & Friends Products. The Thomas & Friends Marks were first used in commerce on

or before the dates of first use as reflected in the registration certificates attached hereto as Exhibit

A.

        17.     U.S. Trademark Reg. Nos. 3,799,968, 3,085,762, 3,500,987 and 3,531,151 are

valid, subsisting and incontestable.

        18.     In addition, Mattel is also the owner and/or licensee of both registered and

unregistered copyrights in and related to the Thomas & Friends Products.

        19.     For example, Mattel, through its wholly-owned subsidiary Gullane (Thomas)

Limited, is the owner and/or licensee of U.S. Copyright Reg. PA 1-930-773, covering Thomas &

Friends: The Thomas Way, U.S. Copyright Reg. TX 7-953-676, covering Thomas & Friends: Story

Time Collection, U.S. Copyright Reg. TX 7-973-191, covering Thomas & Friends: Special

Delivery (Lift-a-Flap Sound Book), U.S. Copyright Reg. TX 7-973-196, covering Thomas &

Friends: Railway Race Day (Lift-a-Flap Sound Book), U.S. Copyright Reg. TX 7-973-208,

covering Thomas & Friends: I’m Ready to Read with Thomas (Play-a-Sound book), U.S.

Copyright Reg. TX 7-985-398, covering Thomas & Friends: I Can Help Thomas (Play-a-Sound

book), U.S. Copyright Reg. TX 7-992-119, covering Thomas & Friends: Nine Favorite Tales

(Little Golden Book Collection), U.S. Copyright Reg. TX 8-149-304, covering Thomas & Friends:

Books & Blocks and U.S. Copyright Reg. TX 4-442-061, covering Thomas the tank engine / by

W. Awdry (collectively, the “Thomas & Friends Works”). True and correct copies of the U.S.

Copyright registration certificates for the Thomas & Friends Works are attached hereto as Exhibit

B and incorporated herein by reference.

        20.     Plaintiff has spent substantial time, money and effort in building up and developing

consumer recognition, awareness and goodwill in its Thomas & Friends Products, Thomas &




                                                   9
         Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 10 of 68



Friends Marks and Thomas & Friends Works.

       21.    The success of the Thomas & Friends Products is due in part to Plaintiff’s marketing

and promotional efforts. These efforts include advertising and promotion through television,

Mattel’s website, retailer websites, print and internet-based advertising and placement of the

Thomas & Friends Products at dozens of authorized major retail outlets, both domestically and

abroad, including New York.

       22.    Plaintiff’s success is also due to its use of high quality materials and processes in

making the Thomas & Friends Products.

       23.    Additionally, Mattel owes a substantial amount of the success of the Thomas &

Friends Products to its consumers and word-of-mouth buzz that its consumers have generated,

including events featuring Thomas & Friends Products and meetups for fans. These events draw

more than 8 million visitors each year, worldwide.

        24. The Thomas & Friends brand is also very successful in connection with mobile phone

apps for children. For example, according to AppAnnie, a third-party integrating app data with

market trends and data, in 2017 the Thomas & Friends Minis app on iOS (the Apple App store) was

the number one (1) most downloaded kids app in over 65 countries, and the number two (2) most

downloaded kids app in the United States.

        25. Collectively, there are over 1.8 million fans on Facebook, Twitter and Instagram of

Thomas & Friends and Thomas & Friends content has more than 9 billion views on YouTube.

       26.    Plaintiff’s efforts, the quality of Plaintiff’s products, and the word-of-mouth buzz

generated by its consumers have made the Thomas & Friends Marks, Thomas & Friends Works

and Thomas & Friends Products prominently placed in the minds of the public. Members of the

public and retailers have become familiar with Plaintiff’s Thomas & Friends Marks, Thomas &




                                               10
             Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 11 of 68



    Friends Works and Thomas & Friends Products, and have come to associate them exclusively with

    Mattel. Mattel has acquired a valuable reputation and goodwill among the public as a result of

    such association.

           27.     Mattel has gone to great lengths to protect its interests to the Thomas & Friends

    Products, Thomas & Friends Marks and Thomas & Friends Works. No one other than Mattel and

    its authorized licensees and distributors is authorized to manufacture, import, export, advertise,

    offer for sale, or sell any goods utilizing the Thomas & Friends Marks or Thomas & Friends Works

    without the express permission of Mattel.

                                  eBay and Defendants’ User Accounts

           28.     eBay.com is an online marketplace and e-commerce platform that allows

    manufacturers and other third-party merchants, like Defendants, to advertise, distribute, offer for

    sale and/or sell in what it characterizes as either auction-style or fixed-price formats and ship their

    retail products originating from China, 4 among other locations, directly to consumers worldwide

    and specifically those residing in the U.S., including New York (hereinafter, “eBay”).

           29.     A significant number of third-party merchants that have User Accounts with and

    operate Merchant Storefronts on eBay, like Defendants, are located in China. 5 Of the top third-

    party merchants selling on eBay, 85% are based in China or Hong Kong. 6 Currently, eBay claims

    that it has a base of 25 million third-party merchants and 168 million active buyers. 7 Over the past

    20 years, eBay has become one of the most popular e-commerce platforms in the world, currently




4
  See     Andy Geldman,           The      World’s Top       eBay    Sellers, WEBRETAILER (Sept. 18,      2017),
https://www.webretailer.com/lean-commerce/worlds-top-ebay-sellers/.
5
  See id
6
  See id.
7
  See Michael Guta, There are 168 Million Active Buyers on eBay Right Now (INFOGRAPHIC), SMALL BUSINESS
TRENDS (Mar. 23, 2018), https://smallbiztrends.com/2018/03/ebay-statistics-march-2018.html.



                                                      11
             Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 12 of 68



    placing it as the sixth most popular website in the U.S. 8 At any given time, eBay contains some

    100 million listings and more than 6 million new listings are posted on it daily. 9

           30.      eBay aggressively uses the internet, including Facebook, Tumblr, Twitter and

    Instagram, to market itself and the products offered for sale and/or sold by its third-party merchant

    users to potential consumers, particularly those in the U.S. 10 For example, 10% of the traffic eBay

    sends from its Facebook page to eBay.com converts into bids and/or purchases.

           31.      As recently addressed in news reports 11 and as reflected in the federal lawsuits filed

    against third-party merchants offering for sale and selling infringing and/or counterfeit products

    on eBay, 12 an astronomical number of counterfeit and infringing products are offered for sale and

    sold on eBay at a rampant rate. 13 For example, a consumer watchdog organization found that

    eBay 14 accounts for 61% of the 25 million counterfeit products that the organization has removed

    from various e-commerce platforms, including Amazon, Alibaba/AliExpress and Walmart. 15




8
  See id.
9
  See Tiffany (NJ) Inc. v. eBay Inc., 600 F.3d 93 (2d Cir. 2010).
10
   See Christopher Ratcliff, How eBay uses social media: Tumblr, Twitter and Instagram, ECONSULTANCY (Jan. 22, 2015),
https://econsultancy.com/blog/66000-how-ebay-uses-social-media-tumblr-twitter-and-instagram.
11
   See 10 WAYS IN WHICH EBAY IS DRIVING SALES THROUGH SOCIAL MEDIA, INTERNET OF THINGS EVENTS,
https://www.iotevents.org/10-ways-in-which-ebay-is-driving-sales-through-social-media/.
12
   See Andi         Sykes, Specialized         Wages Ware on              Counterfeiters (Dec. 9,           2016),
http://singletrackworld.com/2016/12/specialized-wages-war-on-counterfeiters/.
13
   See, e.g., Cartier Int'l A.G. v. Replicapaneraiwatches, 2018 U.S. Dist. LEXIS 8190, Case No. 17-62401-CIV-
MOORE/SNOW (S.D. Fla. Jan. 17, 2018); Gucci Am., Inc. v. BerryArt, 2016 U.S. Dist. LEXIS 190557, Case No. 16-
60771-CIV-WILLIAMS (S.D. Fla. May 12, 2016) and Michael Kors L.L.C. v. Alwaysmylove, 2016 U.S. Dist. LEXIS
190599, Case No. 16-CIV-60011-DIMITROULEAS/SNOW (S.D. Fla. Feb. 3, 2016).
14
   See Christina Warren, Ebay Is Finally Doing Something About Counterfeit Goods, GIZMODO (Jan. 12, 2017),
https://gizmodo.com/ebay-is-finally-doing-something-about-counterfeit-goods-1791138822; see also United States
Government Accountability Office, Report to the Chairman, Committee on Finance, U.S. Senate, Intellectual Property:
Agencies Can Improve Efforts to Address Risks Posed by Changing Counterfeits Market (2018) and eBay, Amazon
Cracking Down on Counterfeit Goods Sold on their Sites, WSB Radio (Mar. 5, 2018),
https://www.wsbradio.com/video/local-video/ebay-amazon-cracking-down-counterfeit-goods-sold-their-
sites/wSlkAYC27NEnMp61rRpKaJ/ (discussing an undercover study by the United States Government Accountability
Office which found that nearly half of the products bought from third party sellers on Amazon and eBay were fake).
15
   See Ben Unglesbee, Can Amazon and its marketplace rivals fix their counterfeits problem?, RETAIL DIVE (April 9,
2018), https://www.retaildive.com/news/can-amazon-and-its-marketplace-rivals-fix-their-counterfeits- problem/520301/; see
also THE COUNTERFEIT REPORT, https://www.thecounterfeitreport.com/.



                                                           12
              Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 13 of 68



     eBay spends approximately $5 million per year to attempt to alleviate its counterfeiting issues. 16

             32.     Defendants are individuals and/or businesses, who, upon information and belief,

     are located in China but conduct business in the U.S. and other countries by means of their User

     Accounts and Merchant Storefronts on eBay as well as potential yet undiscovered additional online

     marketplace platforms.

             33.     Through their Merchant Storefronts, Defendants offer for sale and/or sell consumer

     products, including Counterfeit Products, and target and ship such products to customers located

     in the U.S., including New York, and throughout the world.

             34.     Defendants’ Merchant Storefronts share unique identifiers, such as design elements

     along with similarities in price, description of the goods offered and of the Counterfeit Products

     themselves offered for sale.

             35.     Defendants are in constant communication with each other and regularly participate

     in online chatroom discussions involving illegal counterfeiting activities, pending litigation and

     potential new lawsuits.

                                 Defendants’ Wrongful and Infringing Conduct

             36.     Particularly in light of Plaintiff’s success with its Thomas & Friends Products, as

     well as the reputation they have gained, Plaintiff and its Thomas & Friends Products have become

     targets for unscrupulous individuals and entities who wish to capitalize on the goodwill, reputation

     and fame that Plaintiff has amassed in its Thomas & Friends Products, Thomas & Friends Marks

     and the works embodied in the Thomas & Friends Works and Plaintiff investigates and enforces

     against such activities..

             37.     As part of these efforts, Plaintiff retained New Alchemy Limited (“NAL”), a


16
  See Declan McCullagh, eBay wins counterfeit-sales suit filed by Tiffany, CNET (July 15, 2008),
https://www.cnet.com/news/ebay-wins-counterfeit-sales-suit-filed-by-tiffany.



                                                           13
         Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 14 of 68



company that provides trademark infringement research services, to investigate and research

manufacturers, wholesalers, retailers and/or other merchants offering for sale and/or selling

Counterfeit Products on eBay.

       38.    Through NAL’s investigative and enforcement efforts, Plaintiff learned of

Defendants’ actions which vary and include, but are not limited to: manufacturing, importing,

exporting, advertising, marketing, promoting, distributing, displaying, offering for sale and/or

selling products bearing or used in connection with the Thomas & Friends Marks and/or Thomas

& Friends Works, and/or products in packaging and/or containing labels bearing the Thomas &

Friends Marks and/or Thomas & Friends Works, and/or bearing or used in connection with marks

and/or artwork that are confusingly or substantially similar to the Thomas & Friends Marks and/or

Thomas & Friends Works and/or products that are identical or confusingly or substantially similar

to the Thomas & Friends Products (collectively referred to as, “Infringing Product(s)” or

“Counterfeit Product(s)”) to U.S. consumers, including those located in the state of New York,

through Defendants’ User Accounts and Merchant Storefronts. Printouts of listings for Counterfeit

Products from Defendants’ User Accounts and Merchant Storefronts are included in Exhibit C

attached hereto and incorporated herein by reference.

       39.    Defendants are not, and have never been, authorized by Plaintiff or any of its

authorized agents, authorized licensees or authorized distributors to copy, manufacture, import,

export, advertise, distribute, offer for sale or sell the Thomas & Friends Products or to use the

Thomas & Friends Marks and Thomas & Friends Works, or any marks or artwork that are

confusingly or substantially similar to the Thomas & Friends Marks or Thomas & Friends Works.

       40.    Defendants’ Counterfeit Products are nearly indistinguishable from Plaintiff’s

Thomas & Friends Products, only with minor variations that no ordinary consumer would




                                               14
         Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 15 of 68



recognize.

       41.    During its investigation, NAL identified Defendants as offering for sale and/or

selling Counterfeit Products and specified a shipping address located in New York (“the New York

Address”) and verified that each Defendant provides shipping to the New York Address. Printouts

of the checkout pages for the Counterfeit Products and pages from Defendants’ Merchant

Storefronts reflecting that the Defendants ship the Counterfeit Products to the New York Address

are included in Exhibit C attached hereto and incorporated herein by reference.

       42.    NAL confirmed that each Defendant was and/or is still currently offering for sale

and/or selling Counterfeit Products through their respective Merchant Storefronts, accepting

payment for such Counterfeit Products in U.S. Dollars through eBay’s own payment processing

services (“eBay Payment System”), or through accounts with the payment processing agency

PayPal, Inc. (“PayPal”), and that each Defendant provides shipping and/or has actually shipped

Counterfeit Products to the U.S., including to customers located in New York. NAL’s findings are

supported by Defendants’ listings for Counterfeit Products and/or the checkout pages for the

Counterfeit Products, which are included in Exhibit C attached hereto and incorporated herein by

reference.

       43.    For example, immediately below is an image of one of Plaintiff’s Thomas &

Friends Products, which typically retails for $10.99. Depicted further below is a listing for

Defendant 276470’s Counterfeit Product (“276470 Infringing Listing” and “276470 Counterfeit

Product,” respectively). The 276470 Infringing Listing appears on Defendant 276470’s Merchant

Storefront, https://www.ebay.com/itm/Mattel-Thomas-Friends-Gordon-Wooden-Toy-Train-New-

Loose/323150321390, and offers the 276470 Counterfeit Product for $7.98 per item, using,

featuring and/or incorporating one or more of the Thomas & Friends Marks, the Thomas & Friends




                                               15
         Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 16 of 68



Works, and/or confusingly or substantially similar marks or artwork in the listing title “Mattel

Thomas & Friends Gordon Wooden Toy Train New Loose” (emphasis added) and in the

descriptions and/or product images in the body of the listing. Further, the 276470 Counterfeit

Product is virtually identical to one of Plaintiff’s Thomas & Friends Products and features and/or

incorporates one or more of the Thomas & Friends Works and Thomas & Friends Marks. There

is no question that the 276470 Counterfeit Product is designed to confuse and mislead consumers

into believing that they are purchasing one of Plaintiff’s Thomas & Friends Products or that the

276470 Counterfeit Product is otherwise approved by or sourced from Plaintiff, thereby trading

off of the goodwill and reputation of Plaintiff by engaging in the unauthorized use of the Thomas

& Friends Works and Thomas & Friends Marks:


                                       Thomas & Friends Product




                                               16
          Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 17 of 68



                                        276470 Infringing Listing




         44.    By way of another example, immediately below is an image of one of Plaintiff’s

Thomas & Friends Products, which typically retails for $24.99. Depicted further below is a listing

for Defendant homepage2009’s Counterfeit Product (“homepage2009 Infringing Listing” and

“homepage2009 Counterfeit Product,” respectively). The homepage2009 Infringing Listing appears

on Defendant homepage2009’s Merchant Storefront, https://www.ebay.com/itm/Thomas-and-

Friends-THOMAS-BLUE-Pillow-pee-wee-10-Stuffed-doll-NO-TAGS-SALE/272033114708, and

offers the homepage2009 Counterfeit Product for $7.50 per item, using, featuring and/or

incorporating one or more of the Thomas & Friends Marks, the Thomas & Friends Works, and/or

confusingly or substantially similar marks or artwork in the listing title “Thomas and Friends

THOMAS BLUE Pillow pee wee 10” Stuffed doll NO TAGS SALE” (emphasis added) and in the

descriptions and/or product images in the body of the listing.       Further, the homepage2009

Counterfeit Product is virtually identical to one of Plaintiff’s Thomas & Friends Products and

features and/or incorporates one or more of the Thomas & Friends Works and Thomas & Friends




                                                17
          Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 18 of 68



Marks. There is no question that the homepage2009 Counterfeit Product is designed to confuse and

mislead consumers into believing that they are purchasing one of Plaintiff’s Thomas & Friends

Products or that the homepage2009 Counterfeit Product is otherwise approved by or sourced from

Plaintiff, thereby trading off of the goodwill and reputation of Plaintiff by engaging in the

unauthorized use of the Thomas & Friends Works and Thomas & Friends Marks:

                                        Thomas & Friends Product




                                     homepage2009 Infringing Listing




         45.    As another example, immediately below is an image of one of Plaintiff’s Thomas

& Friends Products, which typically retails for $7.89. Depicted further below is a listing for



                                               18
           Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 19 of 68



Defendant nihongint’s Counterfeit Product (“nihongint Infringing Listing” and “nihongint

Counterfeit Product,” respectively).    The nihongint Infringing Listing appears on Defendant

nihongint’s Merchant Storefront, https://www.ebay.com/itm/Thomas-Friends-Railway-Engine-

Tender-Magnetic-Wooden-Toy-Train-Loose-Gift/153129842514,             and   offers   the    nihongint

Counterfeit Product for $1.99 per item, using, featuring and/or incorporating one or more of the

Thomas & Friends Marks, the Thomas & Friends Works, and/or confusingly or substantially similar

marks or artwork in the listing title “Thomas & Friends Railway Engine & Tender Magnetic

Wooden Toy Train Loose Gift” (emphasis added) and in the descriptions and/or product images in

the body of the listing. Further, the nihongint Counterfeit Product is virtually identical to one of

Plaintiff’s Thomas & Friends Products and features and/or incorporates one or more of the Thomas

& Friends Works and Thomas & Friends Marks. There is no question that the nihongint Counterfeit

Product is designed to confuse and mislead consumers into believing that they are purchasing one of

Plaintiff’s Thomas & Friends Products or that the nihongint Counterfeit Product is otherwise

approved by or sourced from Plaintiff, thereby trading off of the goodwill and reputation of Plaintiff

by engaging in the unauthorized use of the Thomas & Friends Works and Thomas & Friends Marks:


                                           Thomas & Friends Product




                                                  19
           Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 20 of 68



                                        nihongint Infringing Listing




          46.   By these dealings in Counterfeit Products (including, without limitation, copying,

manufacturing, importing, exporting, advertising, marketing, promoting, distributing, displaying,

offering for sale and/or selling Counterfeit Products), Defendants violated Plaintiff’s exclusive

rights in the Thomas & Friends Marks and Thomas & Friends Works, and have used marks, images

and artwork that are confusingly and/or substantially similar to, identical to and/or constitute

counterfeiting and/or infringement of the Thomas & Friends Marks and Thomas & Friends Works

in order to confuse consumers into believing that such Counterfeit Products are Thomas & Friends

Products and aid in the promotion and sales of their Counterfeit Products. Defendants’ conduct

began long after Plaintiff’s adoption and use of the Thomas & Friends Marks and Thomas &

Friends Works, after Plaintiff obtained the federal registrations in the Thomas & Friends Marks

and Thomas & Friends Works, as alleged above, and after Plaintiff’s Thomas & Friends Products,

Thomas & Friends Marks and Thomas & Friends Works became well-known to the purchasing

public.



                                                20
         Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 21 of 68



       47.     Prior to and contemporaneous with their counterfeiting and infringing actions

alleged herein, Defendants had knowledge of Plaintiff’s ownership of the Thomas & Friends

Marks and Thomas & Friends Works, of the fame and incalculable goodwill associated therewith

and of the popularity and success of the Thomas & Friends Products, and in bad faith adopted the

Thomas & Friends Marks and Thomas & Friends Works.

       48.     Defendants have been engaging in the illegal counterfeiting and infringing actions,

as alleged herein, knowingly and intentionally, or with reckless disregard or willful blindness to

Plaintiff’s rights, or in bad faith, for the purpose of trading on the goodwill and reputation of

Plaintiff, the Thomas & Friends Marks, Thomas & Friends Works and Thomas & Friends

Products.

       49.     Defendants’ dealings in Counterfeit Products, as alleged herein, has caused, and

will continue to cause confusion, mistake, economic loss, and has, and will continue to deceive

consumers, the public and the trade with respect to the source or origin of Defendants’ Counterfeit

Products, thereby causing consumers to erroneously believe that such Counterfeit Products are

licensed by or otherwise associated with Plaintiff, thereby damaging Plaintiff.

       50.     By engaging in these actions, Defendants have, jointly and severally, among other

things, willfully and in bad faith committed the following, all of which have and will continue to

cause irreparable harm to Plaintiff: infringed and counterfeited the Thomas & Friends Marks,

infringed the Thomas & Friends Works, committed unfair competition and unfairly and unjustly

profited from such activities at Plaintiff’s expense.

       51.     Unless enjoined, Defendants will continue to cause irreparable harm to Plaintiff.




                                                 21
         Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 22 of 68



                                          CAUSES OF ACTION
                             FIRST CAUSE OF ACTION
       (Trademark Counterfeiting Under Sections 32, 34, and 35 of the Lanham Act,
                   15 U.S.C. §§ 1114(1)(b), 1116(d), and 1117(b)-(c)))

        52.          Plaintiff repleads and incorporates by reference each and every allegation set

forth in the preceding paragraphs as if fully set forth herein.

        53.          Plaintiff, through its wholly-owned subsidiary, Gullane (Thomas) Limited, is the

exclusive owner of all right and title to the Thomas & Friends Marks.

        54.          Plaintiff has continuously used the Thomas & Friends Marks in interstate

commerce since on or before the dates of first use as reflected in the registrations attached hereto as

Exhibit A.

        55.          Without Plaintiff’s authorization or consent, with knowledge of Plaintiff’s well-

known and prior rights in its Thomas & Friends Marks and with knowledge that Defendants’

Counterfeit Products bear counterfeit marks, Defendants intentionally reproduced, copied and/or

colorably imitated the Thomas & Friends Marks and/or used spurious designations that are identical

with, or substantially indistinguishable from, the Thomas & Friends Marks on or in connection with

the manufacturing, import, export, advertising, marketing, promotion, distribution, display, offering

for sale and/or sale of Counterfeit Products.

        56.          Defendants have manufactured, imported, exported, advertised, marketed,

promoted, distributed, displayed, offered for sale and/or sold their Counterfeit Products to the

purchasing public in direct competition with Plaintiff, in or affecting interstate commerce, and/or

have acted with reckless disregard of Plaintiff’s rights in and to the Thomas & Friends Marks through

their participation in such activities.

        57.          Defendants have applied their reproductions, counterfeits, copies and colorable

imitations of the Thomas & Friends Marks to packaging, point-of-purchase materials, promotions



                                                  22
         Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 23 of 68



and/or advertisements intended to be used in commerce upon, or in connection with the

manufacturing, importing, exporting, advertising, marketing, promoting, distributing, displaying,

offering for sale and/or selling of Defendants’ Counterfeit Products, which is likely to cause

confusion, mistake, and deception among the general purchasing public as to the origin of the

Counterfeit Products, and is likely to deceive consumers, the public and the trade into believing that

the Counterfeit Products sold by Defendants originate from, are associated with or are otherwise

authorized by Plaintiff, thereby making substantial profits and gains to which they are not entitled in

law or equity.

        58.           Defendants’ unauthorized use of the Thomas & Friends Marks on or in

connection with the Counterfeit Products was done with notice and full knowledge that such use was

not authorized or licensed by Plaintiff or its authorized agents and with deliberate intent to unfairly

benefit from the incalculable goodwill inherent in the Thomas & Friends Marks.

        59.           Defendants’ actions constitute willful counterfeiting of the Thomas & Friends

Marks in violation of 15 U.S.C. §§ 1114(1)(a)-(b), 1116(d) and 1117(b)-(c).

        60.           As a direct and proximate result of Defendants’ illegal actions alleged herein,

Defendants have caused substantial monetary loss and irreparable injury and damage to Plaintiff, its

business, its reputation and its valuable rights in and to the Thomas & Friends Marks and the goodwill

associated therewith, in an amount as yet unknown, but to be determined at trial, for which Plaintiff

has no adequate remedy at law, and unless immediately enjoined, Defendants will continue to cause

such substantial and irreparable injury, loss and damage to Plaintiff and its valuable Thomas &

Friends Marks.

        61.      Based on Defendants’ actions as alleged herein, Plaintiff is entitled to injunctive

relief, damages for the irreparable harm that Plaintiff has sustained, and will sustain, as a result of




                                                  23
         Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 24 of 68



Defendants’ unlawful and infringing actions, as alleged herein, and all gains, profits and

advantages obtained by Defendants as a result thereof, enhanced discretionary damages, treble

damages and/or statutory damages of up to $2,000,000 per counterfeit mark per type of goods sold,

offered for sale or distributed and reasonable attorneys’ fees and costs.

                                SECOND CAUSE OF ACTION
                           (Infringement of Registered Trademarks)
                            [115 U.S.C. § 1114/Lanham Act § 32(a)]

         62.         Plaintiff repleads and incorporates by reference each and every allegation set

forth in the preceding paragraphs as if fully set forth herein.

         63.         Plaintiff has continuously used the Thomas & Friends Marks in interstate

commerce since on or before the dates of first use as reflected in the registration certificate attached

hereto as Exhibit A.

         64.         Plaintiff, through its wholly-owned subsidiary, Gullane (Thomas) Limited, as

owner of all right, title and interest in and to the Thomas & Friends Marks, has standing to maintain

an action for trademark infringement under 15 U.S.C. § 1114.

         65.         Defendants were, at the time they engaged in their actions as alleged herein,

actually aware that Plaintiff is the owner of the federal trademark registrations for the Thomas &

Friends Marks.

         66.         Defendants did not seek and thus inherently failed to obtain consent or

authorization from Plaintiff, as the registered trademark owner of the Thomas & Friends Marks, to

deal in and commercially manufacture, import, export, advertise, market, promote, distribute,

display, retail, offer for sale and/or sell Thomas & Friends Products and/or related products bearing

the Thomas & Friends Marks into the stream of commerce.

         67.         Defendants knowingly and intentionally manufactured, imported, exported,




                                                  24
         Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 25 of 68



advertised, marketed, promoted, distributed, displayed, offered for sale and/or sold Counterfeit

Products, bearing and/or utilizing marks that are reproductions, counterfeits, copies and/or colorable

imitations of the Thomas & Friends Marks and/or which are identical or confusingly similar to the

Thomas & Friends Marks.

        68.         Defendants knowingly and intentionally reproduced, copied and colorably

imitated the Thomas & Friends Marks and applied such reproductions, copies or colorable imitations

to packaging, wrappers, receptacles, online listings and/or advertisements used in commerce upon,

or in connection with the manufacturing, importing, exporting, advertising, marketing, promoting,

distributing, displaying, offering for sale and/or sale of Defendants’ Counterfeit Products.

        69.         Defendants were, at the time they engaged in their illegal and infringing actions

as alleged herein, actually aware that Plaintiff is the owner of all rights in and to the Thomas &

Friends Marks.

        70.         Defendants’ egregious and intentional use of the Thomas & Friends Marks in

commerce on or in connection with Defendants’ Counterfeit Products has caused, and is likely to

continue to cause, actual confusion and mistake, and has deceived, and is likely to continue to

deceive, the general purchasing public as to the source or origin of the Counterfeit Products, and is

likely to deceive the public into believing that Defendants’ Counterfeit Products are Plaintiff’s

Thomas & Friends Products or are otherwise associated with, or authorized by, Plaintiff.

        71.         Defendants’ actions have been deliberate and committed with knowledge of

Plaintiff’s rights and goodwill in the Thomas & Friends Marks, as well as with bad faith and the

intent to cause confusion, mistake and deception.

        72.         Defendants’ continued, knowing, and intentional use of the Thomas & Friends

Marks without Plaintiff’s consent or authorization constitutes intentional infringement of Plaintiff’s




                                                25
         Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 26 of 68



federally registered Thomas & Friends Marks in violation of §32 of the Lanham Act, 15 U.S.C. §

1114.

         73.         As a direct and proximate result of Defendants’ illegal and infringing actions as

alleged herein, Plaintiff has suffered substantial monetary loss and irreparable injury, loss and

damage to its business and its valuable rights in and to the Thomas & Friends Marks and the goodwill

associated therewith in an amount as yet unknown, but to be determined at trial, for which Plaintiff

has no adequate remedy at law, and unless immediately enjoined, Defendants will continue to cause

such substantial and irreparable injury, loss and damage to Plaintiff and the valuable Thomas &

Friends Marks.

         74.   Based on Defendants’ actions as alleged herein, Plaintiff is entitled to injunctive

relief, damages for the irreparable harm that Plaintiff has sustained, and will sustain, as a result of

Defendants’ unlawful and infringing actions as alleged herein, and all gains, profits and advantages

obtained by Defendants as a result thereof, enhanced discretionary damages, as well as other

remedies provided by 15 U.S.C. §§ 1116, 1117, and 1118, and reasonable attorneys’ fees and costs.

                                     THIRD CAUSE OF ACTION
                    (False Designation of Origin, Passing Off & Unfair Competition)
                                [15 U.S.C. § 1125(a)/Lanham Act § 43(a)]

         75.         Plaintiff repleads and incorporates by reference each and every allegation set

forth in the preceding paragraphs as if fully set forth herein.

         76.         Plaintiff, as the owner of all right, title and interest in and to the Thomas &

Friends Marks through its wholly-owned subsidiary Gullane (Thomas) Limited, has standing to

maintain an action for false designation of origin and unfair competition under the Federal Trademark

Statute, Lanham Act § 43(a) (15 U.S.C. § 1125).

         77.         The Thomas & Friends Marks are inherently distinctive and/or have acquired




                                                  26
         Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 27 of 68



distinctiveness.

         78.         Defendants knowingly and willfully used in commerce products and/or

packaging designs that are identical or confusingly or substantially similar to, and constitute

reproductions of the Thomas & Friends Marks and Thomas & Friends Works and affixed, applied

and used false designations of origin and false and misleading descriptions and representations on or

in connection with the manufacturing, importing, exporting, advertising, marketing, promoting,

distributing, displaying, offering for sale and/or sale of Counterfeit Products with the intent to cause

confusion, to cause mistake and to deceive the purchasing public into believing, in error, that

Defendants’ substandard Counterfeit Products are Thomas & Friends Products or related products,

and/or that Defendants’ Counterfeit Products are authorized, sponsored, approved, endorsed or

licensed by Plaintiff and/or that Defendants are affiliated, connected or associated with Plaintiff,

thereby creating a likelihood of confusion by consumers as to the source of such Counterfeit Products,

and allowing Defendants to capitalize on the goodwill associated with, and the consumer recognition

of, the Thomas & Friends Marks and Thomas & Friends Works, to Defendants’ substantial profit in

blatant disregard of Plaintiff’s rights.

         79.         By manufacturing, importing, exporting, advertising, marketing, promoting,

distributing, displaying, offering for sale, selling and/or otherwise dealing in the Counterfeit Products

that are identical to, confusingly similar to or which constitute colorable imitations of Plaintiff’s

Thomas & Friends Products using marks and/or artwork that is identical and/or confusingly or

substantially similar to, or which constitute colorable imitations of the Thomas & Friends Marks and

Thomas & Friends Works, Defendants have traded off the extensive goodwill of Plaintiff and its

Thomas & Friends Products and did in fact induce, and intend to, and will continue to induce

customers to purchase Defendants’ Counterfeit Products, thereby directly and unfairly competing




                                                 27
         Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 28 of 68



with Plaintiff.     Such conduct has permitted and will continue to permit Defendants to make

substantial sales and profits based on the goodwill and reputation of Plaintiff and its Thomas &

Friends Marks, which Plaintiff has amassed through its nationwide marketing, advertising, sales and

consumer recognition.

         80.           Defendants knew, or by the exercise of reasonable care should have known, that

their adoption and commencement of and continuing use in commerce of marks and artwork that are

identical or confusingly or substantially similar to and constitute reproductions of the Thomas &

Friends Marks and Thomas & Friends Works would cause confusion, mistake or deception among

purchasers, users and the public.

         81.           Upon information and belief, Defendants’ aforementioned wrongful actions have

been knowing, deliberate, willful, intended to cause confusion, to cause mistake and to deceive the

purchasing public and with the intent to trade on the goodwill and reputation Plaintiff, its Thomas &

Friends Products, Thomas & Friends Marks and Thomas & Friends Works.

         82.           As a direct and proximate result of Defendants’ aforementioned actions,

Defendants have caused irreparable injury to Plaintiff by depriving Plaintiff of sales of its Thomas &

Friends Products and by depriving Plaintiff of the value of its Thomas & Friends Marks and Thomas

& Friends Works as commercial assets in an amount as yet unknown, but to be determined at trial,

for which it has no adequate remedy at law, and unless immediately restrained, Defendants will

continue to cause substantial and irreparable injury to Plaintiff and the goodwill and reputation

associated with the value of Thomas & Friends Marks and Thomas & Friends Works.

         83.      Based on Defendants’ wrongful conduct, Plaintiff is entitled to injunctive relief as

well as monetary damages and other remedies as provided by the Lanham Act, including damages

that Plaintiff has sustained and will sustain as a result of Defendants’ illegal and infringing actions




                                                   28
         Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 29 of 68



as alleged herein, and all gains, profits and advantages obtained by Defendants as a result thereof,

enhanced discretionary damages and reasonable attorneys' fees and costs.

                                     FOURTH CAUSE OF ACTION
                                    (Federal Copyright Infringement)
                                           [17 U.S.C. § 501(a)]

         84.         Plaintiff repleads and incorporates by reference each and every allegation set

forth in the preceding paragraphs as if fully set forth herein.

         85.         Plaintiff, through its wholly-owned subsidiary, Gullane (Thomas) Limited, is the

exclusive owner of the Thomas & Friends Works.

         86.         Defendants had actual notice of Plaintiff’s exclusive rights in and to the Thomas

& Friends Works.

         87.         Defendants did not attempt and therefore inherently failed to obtain Plaintiff’s

consent or authorization to use, manufacture, reproduce, copy, display, prepare derivative works of,

distribute, sell, transfer, rent, perform and/or market Plaintiff’s Thomas & Friends Products and/or

Thomas & Friends Works.

         88.         Without permission, Defendants knowingly and intentionally reproduced,

copied, and displayed the Thomas & Friends Works by manufacturing, importing, exporting,

advertising, marketing, promoting, distributing, displaying, offering for sale and/or selling Infringing

Products which bear such Thomas & Friends Works, or artwork that is, at a minimum, substantially

similar to the Thomas & Friends Works.

         89.         Defendants’ unlawful and willful actions as alleged herein constitute

infringement of the Thomas & Friends Works, including Plaintiff’s exclusive rights to reproduce,

distribute and/or sell such Thomas & Friends Works in violation of 17 U.S.C. § 501(a).

         90.         Defendants’ knowing and intentional copyright infringement, as alleged herein,




                                                  29
         Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 30 of 68



has caused substantial and irreparable harm to Plaintiff in an amount as yet unknown but to be proven

at trial, for which Plaintiff has no adequate remedy at law, and unless enjoined, Defendants will

continue to cause, substantial and irreparable harm to Plaintiff.

         91.    Based on Defendants’ wrongful conduct, Plaintiff is entitled to injunctive relief,

Plaintiff’s actual damages and Defendants’ profits in an amount to be proven at trial and enhanced

discretionary damages for willful copyright infringement, and reasonable attorneys’ fees and costs.

                                     FIFTH CAUSE OF ACTION
                         (Violation of Deceptive Acts and Practices Unlawful)
                                      [N.Y. Gen. Bus. Law § 349]

         92.         Plaintiff repleads and incorporates by reference each and every allegation set

forth in the preceding paragraphs as if fully set forth herein.

         93.         Through Defendants’ unlawful, unauthorized and unlicensed use of the Thomas

& Friends Works and/or Thomas & Friends Marks on or in connection with the manufacturing,

importing, exporting, advertising, marketing, promoting, distributing, displaying, offering for sale,

selling and/or otherwise dealing in Counterfeit Products which are identical and/or confusingly or

substantially similar to Plaintiff’s Thomas & Friends Products, Defendants have engaged in

consumer-oriented conduct that has adversely affected the public interest and has resulted in injury

to consumers in New York.

         94.         Defendants’ aforementioned conduct was and is a willful and deliberate attempt

to mislead consumers and constitutes the use of deceptive acts or practices in the conduct of business,

trade or commerce. Such conduct has deceived and materially mislead or has a tendency to deceive

and materially mislead the consuming public, and has injured and will continue to injure Plaintiff’s

business, reputation and goodwill in violation of N.Y. Gen. Bus. Law § 349.

         95.         As a result of Defendants’ actions alleged herein, Plaintiff has suffered and will




                                                  30
         Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 31 of 68



continue to suffer irreparable harm for which it has no adequate remedy at law.

         96.    Pursuant to N.Y. Gen. Bus. Law § 349(h), Plaintiff is entitled to enjoin Defendants’

unlawful conduct as well as obtain damages in an amount to be determined at trial, costs,

disbursements and attorneys’ fees.

                                      SIXTH CAUSE OF ACTION
                                      (False Advertising Unlawful)
                                       [N.Y. Gen. Bus. Law § 350]

         97.         Plaintiff repleads and incorporates by reference each and every allegation set

forth in the preceding paragraphs as if fully set forth herein.

         98.         Without the authorization of Plaintiff, Defendants have used the Thomas &

Friends Marks and/or Thomas & Friends Works and/or marks and/or artwork and/or packaging

designs that are identical and/or confusingly or substantially similar to the Thomas & Friends Marks

and/or Thomas & Friends Works in connection with the advertising, marketing, promoting,

distributing, displaying, offering for sale, selling and/or otherwise dealing in the Counterfeit Products

which are identical and/or confusingly or substantially similar to Plaintiff’s Thomas & Friends

Products, causing confusion, mistake and deceiving consumers and the public as to the source, origin,

sponsorship or quality of Defendants’ Counterfeit Products.

         99.         Defendants’ aforementioned willful and intentional conduct constitutes false

advertising in the conduct of any business, trade or commerce and has injured and will continue to

injure Plaintiff’s business, reputation and goodwill in violation of N.Y. Gen. Bus. Law § 350.

         100.        As a result of Defendants’ actions alleged herein, Plaintiff has suffered and will

continue to suffer irreparable harm for which it has no adequate remedy at law.

         101.   Pursuant to N.Y. Gen. Bus. Law § 350(e), Plaintiff is entitled to enjoin Defendants’

unlawful conduct as well as obtain damages in an amount to be determined at trial, costs,




                                                  31
         Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 32 of 68



disbursements and attorneys’ fees.

                                     SEVENTH CAUSE OF ACTION
                                         (Unfair Competition)
                                       [New York Common Law]

         102.        Plaintiff repleads and incorporates by reference each and every allegation set

forth in the preceding paragraphs as if fully set forth herein.

         103.        By manufacturing, importing, exporting, advertising, marketing, promoting,

distributing, displaying, offering for sale, selling and/or otherwise dealing in the Counterfeit

Products, Defendants have traded off the extensive goodwill of Plaintiff and its Thomas & Friends

Products to induce, and did induce and intend and will continue to induce, customers to purchase

their Counterfeit Products, thereby directly competing with Plaintiff. Such conduct has permitted

and will continue to permit Defendants to make substantial sales and profits based on the goodwill

and reputation of Plaintiff, which Plaintiff has amassed through its nationwide marketing,

advertising, sales and consumer recognition.

         104.        Defendants’ advertising, marketing, promoting, distributing, displaying, offering

for sale, selling and/or otherwise dealing in the Counterfeit Products was and is in violation and

derogation of Plaintiff’s rights and is likely to cause confusion and mistake, and to deceive consumers

and the public as to the source, origin, sponsorship or quality of Defendants’ Counterfeit Products.

         105.        Defendants knew, or by the exercise of reasonable care should have known, that

their advertising, marketing, promoting, distributing, displaying, offering for sale, selling and/or

otherwise dealing in the Counterfeit Products and their continuing advertising, marketing, promoting,

distributing, displaying, offering for sale, selling and/or otherwise dealing in the Counterfeit Products

would cause confusion and mistake, or deceive purchasers, users and the public.

         106.        Upon information and belief, Defendants’ aforementioned wrongful actions have




                                                  32
         Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 33 of 68



been knowing, deliberate, willful, intended to cause confusion and mistake, and to deceive, in blatant

disregard of Plaintiff’s rights, and for the wrongful purpose of injuring Plaintiff, and its competitive

position while benefiting Defendants.

         107.        As a direct and proximate result of Defendants’ aforementioned wrongful

actions, Plaintiff has been and will continue to be deprived of substantial sales of its Thomas &

Friends Products in an amount as yet unknown but to be determined at trial, for which Plaintiff has

no adequate remedy at law, and Plaintiff has been and will continue to be deprived of the value of its

Thomas & Friends Marks and Thomas & Friends Works as commercial assets in an amount as yet

unknown but to be determined at trial, for which Plaintiff has no adequate remedy at law.

         108.   As a result of Defendants’ actions alleged herein, Plaintiff is entitled to injunctive

relief, an order granting Plaintiff’s damages and Defendants’ profits stemming from their

infringing activities, and exemplary or punitive damages for Defendants’ intentional misconduct.

                                      EIGHTH CAUSE OF ACTION
                                          (Unjust Enrichment)
                                        [New York Common Law]

         109.        Plaintiff repleads and incorporates by reference each and every allegation set

forth in the preceding paragraphs as if fully set forth herein.

         110.        By virtue of the egregious and illegal acts of Defendants as described herein,

Defendants have been unjustly enriched in an amount to be proven at trial.

         111.   Defendants’ retention of monies gained through their deceptive business practices,

infringement, acts of deceit and otherwise would serve to unjustly enrich Defendants and would

be contrary to the interests of justice.




                                                  33
         Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 34 of 68




                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment against Defendants, inclusive, and each of

them, as follows:

       A.     For an award of Defendants’ profits and Plaintiff’s damages pursuant to 15 U.S.C. §

       1117(a), enhanced discretionary damages under 15 U.S.C. § 1117(a)(3) and treble damages

       in the amount of a sum equal to three (3) times such profits or damages, whichever is greater,

       pursuant to 15 U.S.C. § 1117(b) for willfully and intentionally using a mark or designation,

       knowing such mark or designation is a counterfeit mark in violation of 15 U.S.C. §

       1114(1)(a);

       B.     In the alternative to Defendants’ profits and Plaintiff’s actual damages, enhanced

       discretionary damages and treble damages for willful use of a counterfeit mark in

       connection with the sale, offering for sale or distribution of goods or services, for statutory

       damages pursuant to 15 U.S.C. § 1117(c) in the amount of not more than $2,000,000 per

       counterfeit mark per type of goods or services sold, offered for sale or distributed, as the

       Court considers just, which Plaintiff may elect prior to the rendering of final judgment;

       C.     For an award of Defendants’ profits and Plaintiff’s damages in an amount to be

       proven at trial for willful trademark infringement of Plaintiff’s federally registered Thomas

       & Friends Marks, and such other compensatory damages as the Court determines to be fair

       and appropriate pursuant to 15 U.S.C. § 1117(a);

       D.     For an award of Defendants’ profits and Plaintiff’s damages pursuant to 15 U.S.C. §

       1117(a) in an amount to be proven at trial and such other compensatory damages as the Court

       determines to be fair and appropriate pursuant to 15 U.S.C. § 1117(a) for false designation of

       origin and unfair competition under 15 U.S.C. §1125(a);



                                                 34
     Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 35 of 68



E.       For an award of Plaintiff’s actual damages and Defendants’ profits, pursuant to 17

U.S.C. § 504(b), in an amount to be proven at trial for willful copyright infringement of the

Thomas & Friends Works under 17 U.S.C. § 501(a);

F.       In the alternative to Plaintiff’s actual damages and Defendants’ profits for copyright

infringement of the Thomas & Friends Works pursuant to 17 U.S.C. § 504(b), for statutory

damages of up to $150,000 per infringement pursuant to 17 USC § 504(c) for willful

copyright infringement, which Plaintiff may elect prior to the rendering of final judgment

G.       For an award of damages in an amount to be proven at trial for deceptive acts and

practices unlawful pursuant to N.Y. Gen. Bus. Law. § 349(h);

H.       For an award of damages to be proven at trial for false advertising pursuant to N.Y.

Gen. Bus. Law. § 350(e);

I.       For an award of damages to be proven at trial for common law unfair competition;

J.       For an award of damages in an amount to be proven at trial for unjust enrichment;

K.       For a preliminary and permanent injunction by this Court enjoining and prohibiting

Defendants, or their agents, and any employees, agents, servants, officers, representatives,

directors, attorneys, successors, affiliates, assigns and entities owned or controlled by

Defendants, and all those in active concert or participation with Defendants, and each of

them who receives notice directly or otherwise of such injunction from:

             i. manufacturing, importing, exporting, advertising, marketing, promoting,

                distributing, displaying, offering for sale, selling and/or otherwise dealing

                in the Infringing and/or Counterfeit Products;

            ii. directly or indirectly infringing in any manner any of Plaintiff’s trademarks,

                copyrights or other rights (whether now in existence or hereafter created)




                                          35
Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 36 of 68



           including, without limitation, the Thomas & Friends Marks and Thomas &

           Friends Works;

      iii. using any reproduction, counterfeit, copy or colorable imitation of

           Plaintiff’s trademarks, copyrights or other rights (whether now in existence

           or hereafter created) including, without limitation, the Thomas & Friends

           Marks and Thomas & Friends Works, to identify any goods or services not

           authorized by Plaintiff;

      iv. using any of Plaintiff’s trademarks, copyrights or other rights (whether now

           in existence or hereafter created) including, without limitation, the Thomas

           & Friends Marks or Thomas & Friends Works, or any other marks or

           artwork that are confusingly or substantially similar to the Thomas &

           Friends Marks or Thomas & Friends Works, on or in connection with

           Defendants’ manufacturing, importing, exporting, advertising, marketing,

           promoting, distributing, displaying, offering for sale, selling and/or

           otherwise dealing in the Counterfeit Products;

      v.   using any false designation of origin or false description, or engaging in any

           action which is likely to cause confusion, cause mistake and/or to deceive

           members of the trade and/or the public as to the affiliation, connection or

           association of any product manufactured, imported, exported, advertised,

           marketed, promoted, distributed, displayed, offered for sale or sold by

           Defendants with Plaintiff, and/or as to the origin, sponsorship or approval

           of any product manufactured, imported, exported, advertised, marketed,

           promoted, distributed, displayed, offered for sale or sold by Defendants and




                                      36
Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 37 of 68



             Defendants’ commercial activities by Plaintiff;

       vi. engaging in the unlawful, unfair or fraudulent business acts or practices,

             including, without limitation, the actions described herein, including the of

             advertising and/or dealing in any Counterfeit Products;

      vii. engaging in any other actions that constitute unfair competition with

             Plaintiff;

     viii.   engaging in any other act in derogation of Plaintiff’s rights;

       ix. secreting, destroying, altering, removing or otherwise dealing with the

             Counterfeit Products or any books or records that contain any information

             relating to manufacturing, importing, exporting, advertising, marketing,

             promoting, distributing, displaying, offering for sale, selling and/or

             otherwise dealing in the Counterfeit Products;

        x. from secreting, concealing, destroying, altering, selling off, transferring or

             otherwise disposing of and/or dealing with: (i) Counterfeit Products; (ii) any

             computer files, data, business records, documents or any other records or

             evidence relating to Defendants’ User Accounts or Merchant Storefronts,

             any money, securities or other property or assets of Defendants (whether

             said assets are located in the U.S. or abroad) (“Defendants’ Assets”) from

             or to accounts associated with or utilized by any Defendant or any

             Defendant’s User Accounts or Merchant Storefronts (whether said account

             is located in the U.S. or abroad) (“Defendants’ Financial Accounts”) and

             the manufacture, importation, exportation, advertising, marketing,

             promotion, distribution, display, offering for sale and/or sale of Counterfeit




                                       37
 Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 38 of 68



                  Products;

            xi. from secreting, concealing, transferring, disposing of, withdrawing,

                  encumbering or paying any of Defendants’ Assets from or Defendants’

                  Financial Accounts until further ordered by this Court;

           xii. effecting assignments or transfers, forming new entities or associations, or

                  utilizing any other device for the purpose of circumventing or otherwise

                  avoiding the prohibitions set forth in any Final Judgment or Order in this

                  action;

          xiii.   providing services to Defendants, Defendants’ User Accounts and

                  Defendants’ Merchant Storefronts, including, without limitation, continued

                  operation of Defendants’ User Accounts and Merchant Storefronts; and

          xiv. instructing, assisting, aiding or abetting any other person or entity in

                  engaging in or performing any of the activities referred to in subparagraphs

                  (i) through (xiii) above; and

L.       For an order of the Court requiring that Defendants recall from any distributors and

retailers and deliver up to Plaintiff for destruction any and all Infringing and/or Counterfeit

Products and any and all packaging, labels, tags, advertising and promotional materials and

any other materials in the possession, custody or control of such distributors and retailers that

infringe any of Plaintiff’s trademarks, copyrights or other rights including, without limitation,

the Thomas & Friends Marks or Thomas & Friends Works, or bear any marks that are

confusingly or substantially similar to the Thomas & Friends Marks or Thomas & Friends

Works;

M.       For an order of the Court requiring that Defendants deliver up for destruction to




                                            38
 Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 39 of 68



Plaintiff any and all Infringing and/or Counterfeit Products and any and all packaging,

labels, tags, advertising and promotional materials and any other materials in the

possession, custody or control of Defendants that infringe any of Plaintiff’s trademarks,

copyrights or other rights including, without limitation, the Thomas & Friends Marks or

Thomas & Friends Works, or bear any marks that are confusingly or substantially similar

to the Thomas & Friends Marks or Thomas & Friends Works pursuant to 15 U.S.C. § 1118;

N.      For an order from the Court requiring that Defendants provide complete

accountings for any and all monies, profits, gains and advantages derived by Defendants

from their manufacturing, importing, exporting, advertising, marketing, promoting,

distributing, displaying, offering for sale, sale and/or otherwise dealing in the Infringing

and/or Counterfeit Products as described herein, including prejudgment interest;

O.      For an order from the Court that an asset freeze or constructive trust be imposed

over any and all monies, profits, gains and advantages in Defendants’ possession which

rightfully belong to Plaintiff;

P.      For an award of exemplary or punitive damages in an amount to be determined by

the Court;

Q.      For Plaintiff’s reasonable attorneys’ fees;

R.      For all costs of suit; and

S.      For such other and further relief as the Court may deem just and equitable.




                                         39
Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 40 of 68
Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 41 of 68




                 EXHIBIT A
Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 42 of 68




                                                                 1
Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 43 of 68




                                                                 2
Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 44 of 68




                                                                 3
Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 45 of 68




                                                                 4
Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 46 of 68




                                                                 5
Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 47 of 68




                                                                 6
Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 48 of 68




                                                                 7
Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 49 of 68




                                                                 8
Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 50 of 68




                 EXHIBIT B
Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 51 of 68




                                                                 1
Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 52 of 68




                                                                 2
                                                                                                                                               _______________(year)


                    Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 53 of 68
                      attests that registration na ueit tiiaa. .w         ...   .....,

                      fled below.The information on this certificate has been            ._....

                                                                                                           UNITED STATES COPYRIGHT
                      made a part of the Copyright Office records.
                                                                                                           REGISTRATION NUMBER



                                                                                                                    TX 4•442•061
OFFICIAL SEAL                                                  STER OF COPYR(GHTS                          ..
                                                                                                                    tIliflIflhl11111
                                                                                                                                  •1 O57la42i•
                                                                                                                                                      -           -   .41.1
                                                               United States of America             (54CTvE DATE                      REGISTRATION


                                                                                                           _-c      Month
                                                                                                                                      k3’Day
                                                                                                                                                      icñ)
            DO NOT WRITE ABOVE THIS LINE. IF YOU NEED hORE SPACE, USE FORM GATTfCON.




                I
                             TITLE:


                        a                       Thomas the Tank Engine
                             English translation:




                        b    DESCRIPTION OF THE WORK: (Check one or more)
                               literarywork text/illustrations                                    U pictorial, graphic, or sculptural work
                                 Umusical work. including any accompanying words                  D motion picture or other audiovisual work
                                 Cdramatic work. including any accompanying music                 C architectural work
                                 Upantomime or choreographic work                                 U sound recording. created in

                        a
                2
                             AUTHOR(S):
                             Name:              The Reverend W. Awdry
                             Citizenship (when work ss create:          United Kingdom
                             Domicile (when work was created).
                                                                        Uni ted Kingdom
                             Date of death:
                                                      N/A
                        bName                   C.         Reginald Dalby
                             Citizenship (when work was created):       United Kingdom
                             Domicile (when work was created):          Un i ted Kingdom
                             Dateofdeath       Deceased



                3
                             YEAR AND NATION OF PUBLICATION: (If work was pubLished,                give   the   year   and nation in which it was first published)
                             Year.
                                            1946
                             Nation
                                                     United Kingdom



                4•
                             OWNER(S) OF U.S. COPYRIGHT:
                       a     Name        Reed International                                 Books Limited

                             Address:             Haisbury House
                                                  35 Chancery Lane
                                                  London WC2A 1EL
                                                  England
                        L)   Means by which copyright ownership was transferred                                    APPLICATION RECEIVED
                             t owner as 001 iii. author)
                             Ii


                             Assignment of all U.S.
                                                                                                                                  Iab 1t..         t,7
                                                                                   rights                          DEPOSIT RECEIVED
                             by contract.
                                                                                                                                 Fil 1U.7
                                                                                                            g      FUNDS RECEIVED

                                                                                                                                   ftb 1U.7                                   4g




                                                                                                                                                                      3
                       Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 54 of 68




 PREVIOUS REGISTRATION: II this work was ever registered                      in   the U.S Copyright Office, give the registration number and year ii known:


                                                                                                                                                                                           6



DEPOSIT ACCOUNT If the registration lee is to becharged to a deposit account established in
                                                                                            the CopyrightOfhce, give thename and number
of that account. Do not give credit card information on this form.
NameV
                                                                                            Account Number V
                                                                                                                                                                                          7
CORRESPONDENCE Give the name and address to which correspondence about this
                                                                            application should be sent                                                D Same as space 4a
                            Alexandra Nicholson, Esq.                                                                                                 Sameasspace9
                            Lankenau Kovner Kurtz & Outten, LLP
                            1740 Broadway, 25th Floor
                            New York, New York   10019

AreaOCOUntnCOdfldTephoneNUmber a                     2124898230                                                    Fax   Number   .             212-489-8340
CERTIFICATION’ I. the undersigned. hereby certify that I am the; (Check                      one)
     0
     Author
     O
     Owner of U. S copyright
  Agento1           Reed International Books                                                    Lted
                                                         (Name of author or owner of U.S. copyright)
of the work identified in this application and that the statements made byrne in this application
                                                                                                  are correct                       to     the best    of my knowledge

Tvpedorprintedname:
                                 Alexandra Nicholson, ESQ.                                                         Date;   February                          14    ,     1997
           H.n4ritten ug..taee



—
UAIL                                                                                                                                            SOU $USt
                    NameV
CERTIFICATE
            I
                              Alexandra Nicholson, ESq.                                                                                I    •   Compiet.   a:iNceisa, spaces
TO
                              Lankenau Kovner Kurtz & Outten, LLP
C.rtIllcate
               FI                                                                                                                     I     .
                                                                                                                                                55510 AL EJ.ESIENTh
                                                                                                                                                IN flit SA5 PACKAGE:

                                                                                                                                           2. NOniIia’4        tang 5,
                                                                                                                                                                                         9.
wIlib.      k—
                           1740            Broadway, 25th Floor                                                                                 paylbia to fiigaaw, DI Copyngflha
maIId In a   Cey!Stai./ZIPJN.i.onV
WIndOW                                                                                                                                       14*4. TO:
•nv•Iope
                              New York, New York                                      10019                                                URAAQATI5IEIIn,QIIaIa’O
                                                                                                                                           So.rtnwee Sii P0 Boa 72400
a.       .rrr,.Ia,atn                                                                                                                      WIiflnton DC 2002411 S A
                                          Prtraat aaW                       .nnatg5.sJfl.4a4.,—
 17 u Sc 4 506ie Any p.’son wto knowngiy makes I I.is. r.prwitlhon eta   matinal tact s the appi.catm lo copyngta r.ga’trason pmmded toe by lichen
wet It. a0Pi.cstOt. ihall Dl Imli Sot no.. than 92.500                                                                                             409. miny wnttin .tairnr.i Ilid m COflfleCl.On
Sapiribe’ 1—1ooooa
                             e        PRiNtED Ott RECYCLED PAPER
                                                                                                                                      US. GOVERI4h4ET PRINTING OfFICE I99$-3a7.237120.015




                                                                                                                                                                                          4
Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 55 of 68




                                                                 5
Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 56 of 68




                                                                 6
Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 57 of 68




                                                                 7
Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 58 of 68




                                                                 8
Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 59 of 68




                                                                 9
Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 60 of 68




                                                                 10
Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 61 of 68




                                                                 11
Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 62 of 68




                                                                 12
Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 63 of 68




                                                                 13
Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 64 of 68




                                                                 14
Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 65 of 68




                                                                 15
Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 66 of 68




                                                                 16
                Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 67 of 68

Certificate of Registration
                         This Certificate issued under the seal of the Copyright
                         Office in accordance with title 17, United States Code,
                         attests that registration has been made for the work
                         identified below. The information on this certificate has   Registration Number
                         been made a part of the Copyright Office records.
                                                                                     TX 8-149-304
                                                                                     Effective Date of Registration:

                                             A                                       June 09, 2015

                         United States Register of Copyrights and Director


   Title
                           Title of Work:     Thomas & Friends: Book & Blocks


   Compietion/Publication
                  Year of Completion:          2014
                Date of 1st Publication:       March 01, 2015
              Nation of 1t Publication:        United States
      International Standard Number:           ISBN 9782764330739

   Author

                     •      Author:            Gullane (Thomas) Limited
                     Author Created:           text, artwork, Sculpture
                  Work made for hire:          Yes
                        Domiciled in:          United Kingdom

   Copyright Claimant

                  Copyright Claimant:          Gullane (Thomas) Limited
                                               149 Tottenham Court Road, London, W1T7NF, United Kingdom




   Certification

                                    Name:     Lynn A. Whelan
                                     Date:    JuneO3,2015




                                                                                                                Page 1 of 1

                                                                                                                       17
                                                                 I M I M AM I M I M1I I AM AM I I 1 1 I I UI 4 W 1 1 l I I I ilI I
                                                                                   *0000TX0008 1493040202*




                                                                                                                                     18
Case 1:18-cv-10440-KPF Document 6 Filed 11/19/18 Page 68 of 68
